Exhibit 10.15


SIXTH AMENDMENT TO MASTER REPURCHASE AGREEMENT


SIXTH AMENDMENT TO MASTER REPURCHASE AGREEMENT dated as of January 31, 2018
(this “Amendment”), by and among NSREIT CB LOAN, LLC, a Delaware limited
liability company (“Seller”), and CITIBANK, N.A., a national banking association
(“Buyer”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the MRA (defined below).
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of July 18, 2012, as amended by that certain First Amendment
to Master Repurchase Agreement, dated as of November 30, 2012, that certain
Second Amendment to Master Repurchase Agreement and First Amendment to Limited
Guaranty, dated as of April 18, 2013, that certain Third Amendment to Master
Repurchase Agreement, dated as of June 30, 2014, that certain Fourth Amendment
to Master Repurchase Agreement, dated as of October 18, 2014, and that certain
Fifth Amendment to Master Repurchase Agreement, dated as of October 17, 2016 (as
the same may be further amended, supplemented or otherwise modified from time to
time, the “MRA”);
WHEREAS, Seller and Buyer wish to amend the MRA as more particularly set forth
herein;
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:
SECTION 1.    Amendment to Master Repurchase Agreement.
(a)    The following definitions in Section 2 of the MRA are hereby deleted in
their entirety and the following corresponding definitions are substituted
therefor:
“Acceptable Attorney” shall mean Haynes and Boone, LLP, Ropes & Gray LLP or any
other attorney-at-law acceptable to Buyer in its reasonable discretion.    
“Asset Management Agreement” shall mean the Management Agreement, dated as of
January 31, 2018, by and between Manager and Parent, or such other agreement
acceptable to Buyer in its reasonable discretion, in each case, as the same
shall be amended, modified, waived, supplemented, extended, replaced or restated
from time to time.
“Change of Control” shall mean any of the following events shall have occurred
without the prior approval of Buyer:
(i)    prior to an internalization of management by Parent, if Manager is no
longer the manager of Guarantor;







--------------------------------------------------------------------------------




(ii)    after such time as Parent is internally managed, any “person” or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act, as amended)
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of a percentage of the
total voting power of all classes of Equity Interests of Guarantor entitled to
vote generally in the election of directors, of 49% or more;
(iii)    the Parent shall cease to own and control, of record and beneficially,
51% of the Equity Interests of Guarantor;
(iv)    Guarantor shall cease to own and control, of record and beneficially,
directly or indirectly 100% of the outstanding Equity Interests of Seller; or
(v)    any conveyance, transfer, lease or disposal of all or substantially all
assets of Guarantor to any Person or entity that does not result in the
repurchase by Seller of all Purchased Loans.
Notwithstanding the foregoing, Buyer shall not (i) be deemed to approve or to
have approved any internalization of management by Parent or (ii) have waived or
be deemed to have waived Section 14(a)(xvii), in either case, as a result of
this definition or any other provision herein.
“Guarantor” shall mean Credit RE Operating Company, LLC, a Delaware limited
liability company.
“Guaranty” shall mean that certain Amended and Restated Guaranty, dated as of
January 31, 2018, from Guarantor in favor of Buyer.
“Manager” shall mean CLNC Manager, LLC, a Delaware limited liability company.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, condition (financial or otherwise) or results of operations (or
prospects) of Seller or Guarantor, (b) the ability of Seller or Guarantor to pay
and perform its obligations under any of the Transaction Documents, (c) the
legality, validity or enforceability of any of the Transaction Documents, (d)
the rights and remedies of Buyer under any of the Transaction Documents, or (e)
the perfection or priority of any Lien granted under any Purchased Loan
Document.
“Non-Recourse Carve-Out Guaranty” shall mean the Amended and Restated
Non-Recourse Carve Out Guaranty, dated as of January 31, from Guarantor to
Buyer.
(b)    The following definitions shall be added to Section 2 of the MRA in their
appropriate alphabetical location as follows:


2





--------------------------------------------------------------------------------




“Parent” shall mean Colony NorthStar Credit Real Estate Inc., a Maryland
corporation.
“Sixth Amendment” shall mean that certain Sixth Amendment to Master Repurchase
Agreement, dated as of January 31, 2018, by and between Seller and Buyer.
(c)    The definitions for “Account Control Agreement,” “Liquidity Reserve
Account,” “NRFC,” and “Required Liquidity Amount” shall be deleted in their
entirety from Section 2 of the MRA;
(d)    Section 3(b) of the MRA is hereby amended by adding “and” after “;” at
the end of Section 3(b)(F), replacing “; and” with “.” at the end of
Section3(b)(G) and deleting Section3(b)(H) in its entirety;
(e)    Section 5 of the MRA is hereby amended by deleting Section 5(g) in its
entirety and replacing it with Section 5(h).
(f)    Section 6(c) of the MRA is hereby deleted in its entirety and replaced
with the following:
(c)
“the Cash Management Account and all financial assets (including, without
limitation, all security entitlements with respect to all financial assets) from
time to time on deposit in the Cash Management Account;"

(g)    Section 10(b)(xv) of the MRA is hereby deleted in its entirety and
replaced with the following:
(xv)
“Taxes. Seller and Guarantor have filed or caused to be filed all tax returns
which would be delinquent if they had not been filed on or before the date
hereof and have paid all taxes shown to be due and payable on or before the date
hereof on such returns or on any assessments made against it or any of its
respective property and all other taxes, fees or other charges imposed on it and
any of its respective assets by any Governmental Authority except for any such
taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP; no tax liens have been filed against
any of its or its respective assets and no claims are being asserted with
respect to any such taxes, fees or other charges.”

(h)    Section 10(b)(xvii) of the MRA is hereby deleted in its entirety and
replaced with the following:


3





--------------------------------------------------------------------------------




(xvii)
“Judgments/Bankruptcy. Except as disclosed in writing to Buyer, there are no
judgments against Seller or the Guarantor unsatisfied of record or docketed in
any court located in the United States of America. No Act of Insolvency has ever
occurred with respect to Seller or Guarantor.”



(i)    Section 10(b)(xviii) of the MRA is hereby deleted in its entirety and
replaced with the following:
(xviii)
“Full and Accurate Disclosure. No information contained in the Transaction
Documents, or any written statement furnished by Seller or Guarantor pursuant to
the terms of the Transaction Documents, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.”

(j)    Section 10(b)(xix) of the MRA is hereby deleted in its entirety and
replaced with the following:
(xix)
“Financial Information. All financial data concerning Seller and Guarantor that
has been delivered by or on behalf of Seller to Buyer is true, complete and
correct in all material respects and, other than the financial models and
projections with respect to which GAAP is inapplicable, has been prepared in
accordance with GAAP. To the actual knowledge of Seller, all financial data
concerning the Purchased Loans that has been delivered by or on behalf of Seller
to Buyer is true, complete and correct in all material respects. Since the
delivery of such data, except as otherwise disclosed in writing to Buyer, there
has been no change in the financial position of Seller and Guarantor or in the
operations of Seller and Guarantor or, to the actual knowledge of Seller, the
financial position of the Purchased Loans, which change is reasonably likely to
have in a Material Adverse Effect.”



(k)    Section 10(b)(xx) of the MRA is hereby deleted in its entirety and
replaced with the following:
(xx)
“Notice Address; Jurisdiction of Organization. On the date of this Agreement,
Seller’s address for notices is located at c/o Colony NorthStar, Inc., 590
Madison Avenue, 34th Floor,



4





--------------------------------------------------------------------------------





New York, New York 10022. Seller’s jurisdiction of organization is Delaware. The
location where Seller keeps its books and records, including all computer tapes
and records relating to the Collateral, is its notice address.”
(l)    Section 11(h) of the MRA is hereby deleted in its entirety and replaced
with the following:
(h)
“after the occurrence and during the continuation of an Event of Default, make
any distribution, payment on account of, or set apart assets for, a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of any Capital Stock of Seller, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller (unless
the same is necessary for Parent to maintain its status as a real estate
investment trust (REIT) under the Code).”

(m)    Section 12(i)(i) of the MRA is hereby deleted in its entirety and
replaced with the following:
(i)
“As soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of Guarantor, a balance
sheet of Guarantor and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of Guarantor’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of Guarantor’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Guarantor as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Guarantor and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;”

(n)    Section 12(i)(ii) of the MRA is hereby deleted in its entirety and
replaced with the following:


5





--------------------------------------------------------------------------------




(ii)
“As soon as available but in any event within 90 days after the end of each
fiscal year of Guarantor, a consolidated balance sheet of Guarantor and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Buyer, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and”

(o)    Section 12(i) of the MRA is hereby amended by deleting the paragraph
after Section12(i)(v) and replacing it with the following:
“Documents required to be delivered pursuant to the foregoing may be delivered
by electronic communication (including email or otherwise) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the applicable
party transmits such documents via email, (ii) on which the applicable party
posts such documents, or provides a link thereto, on the applicable party’s
website on the Internet at the website address listed on Schedule I to the Sixth
Amendment (which website address may be updated by Seller by written notice to
Buyer), or (iii) on which such documents are posted on the applicable party’s
behalf on an Internet or intranet website, if any, to which Buyer has access
(whether a commercial, third-party website or whether sponsored by Buyer).”
(p)    Section 14(a)(iii) of the MRA is hereby deleted in its entirety and
replaced with the following:
(iii)
“an Act of Insolvency occurs with respect to Seller, Parent, Guarantor or
Manager;”

(q)    Section 14(a)(iv) of the MRA is hereby deleted in its entirety and
replaced with the following:
(iv)
“Seller, Parent or Guarantor makes a public disclosure or otherwise admits in
writing that it is not Solvent or is not able or not willing to perform any of
its obligations hereunder or under any other agreement to which it is a party;”

(r)    Section 14(a)(ix) of the MRA is hereby deleted in its entirety and
replaced with the following:


6





--------------------------------------------------------------------------------




(ix)
“any governmental, regulatory, or self-regulatory authority shall have removed,
suspended or terminated the material rights, privileges, or operations of
Seller, Parent, Guarantor or Manager;”

(s)    Section 14(a)(xi) of the MRA is hereby deleted in its entirety and
replaced with the following:
(xi)
“any representation made by Seller or Guarantor in any Transaction Document
shall have been incorrect or untrue in any material respect when made or
repeated or deemed to have been made or repeated (other than the representations
and warranties set forth in Section 10(b)(viii) of this Agreement made by
Seller, which shall not be considered an Event of Default if incorrect or untrue
in any material respect and which incorrect or untrue representation shall be
solely used by Buyer as a basis to adjust the Market Value of the applicable
Purchased Loan and to make determinations pursuant to Section 4(a) of this
Agreement; provided further Seller shall not have made any such representation
with actual knowledge that it was materially incorrect or untrue at the time
made) and such representation breach continues unremedied for ten (10) Business
Days after the earlier of receipt of notice thereof from Buyer or the discovery
of such failure by the applicable Person;”

(t)    Section 14(a)(xiii) of the MRA is hereby deleted in its entirety and
replaced with the following:
(xiii)
“a final non-appealable judgment by any competent court in the United States of
America having jurisdiction over Seller for the payment of money in an amount
greater than $100,000 (in the case of Seller) or $5,000,000 (in the case of the
Parent or Guarantor) shall have been rendered against Seller, Parent or
Guarantor, unless execution of such judgment is stayed by the posting of cash or
a bond or other collateral acceptable to Buyer in the amount of the judgment or
otherwise is discharged (or provision is made for such discharge);”

(u)    Section 14(a)(xiv) of the MRA is hereby deleted in its entirety and
replaced with the following:
(xiv)
“Seller, Parent or Guarantor shall have defaulted or failed to perform under any
note, indenture, loan agreement, guaranty, swap agreement or any other contract,
agreement or transaction to which it is a party, which default (A) involves



7





--------------------------------------------------------------------------------




the failure to pay a monetary obligation in excess of $100,000 (in the case of
Seller) or $5,000,000 (in the case of Parent or Guarantor), or (B) permits the
acceleration of the maturity of obligations in excess of $100,000 (in the case
of Seller) or $5,000,000 (in the case of Parent or Guarantor) by any other party
to or beneficiary of such note, indenture, loan agreement, guaranty, swap
agreement or other contract agreement or transaction; provided, however, that
any such default, failure to perform or breach shall not constitute an Event of
Default if Seller, Parent or Guarantor cures such default, failure to perform or
breach, as the case may be, within the grace notice and/or cure period, if any,
provided under the applicable agreement;”
(v)    Section 14(a)(xv) of the MRA is hereby deleted in its entirety and
replaced with the following:
(xv)    “Intentionally omitted.”
(w)    Section 29(d) of the MRA is hereby deleted in its entirety and replaced
with the following:
(d)
“Seller shall not employ sub-servicers to service the Purchased Loans without
the prior written approval of Buyer in its sole discretion; provided, this
Section 29(d) shall not apply to an Affiliate of Seller and Guarantor.”

(x)    Section 30(d) of the MRA is hereby deleted in its entirety and replaced
with the following:
(d)
“Without limiting the rights and remedies of Buyer under the Transaction
Documents, Seller shall pay Buyer’s reasonable actual out-of-pocket costs and
expenses, including reasonable fees and expenses of accountants, attorneys and
advisors, incurred in connection with the preparation, negotiation, execution
and consummation of, and any amendment, supplement or modification to, the
Transaction Documents and the Transactions thereunder. Seller agrees to pay
Buyer promptly all costs and expenses (including reasonable expenses for legal
services of every kind) of any subsequent enforcement of any of the provisions
hereof, or of the performance by Buyer of any obligations of Seller in respect
of the Purchased Loans, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral and for the custody, care or preservation of the Collateral
(including



8





--------------------------------------------------------------------------------




insurance costs) and defending or asserting rights and claims of Buyer in
respect thereof, by litigation or otherwise. In addition, Seller agrees to pay
Buyer promptly all reasonable costs and expenses (including reasonable expenses
for legal services) incurred in connection with the maintenance of the Cash
Management Account and registering the Collateral in the name of Buyer or its
nominee.”
All such expenses shall be recourse obligations of Seller to Buyer under this
Agreement.
(y)    Annex I of the MRA is hereby deleted in its entirety and replaced with
Annex I attached as Schedule II hereto.
SECTION 2.    Omnibus Amendment to Transaction Documents. Any references to the
MRA in the Transaction Documents shall hereinafter refer to the MRA as modified
by this Amendment.
SECTION 3.    Conditions. This Amendment shall become effective as of the date
hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent and subsequent:
(a)    Delivered Documents. On the Amendment Effective Date, as conditions
precedent to the effectiveness hereof Buyer shall have received the following
documents, each of which shall be satisfactory to Buyer in form and substance:
(i)
this Amendment, executed and delivered by Seller and Buyer; and

(ii)
that certain Guaranty and Non-Recourse Carve-Out Guaranty, executed and
delivered by Guarantor, and legal opinions relating thereto.

SECTION 4.    Due Authority. Seller hereby represents and warrants to Buyer
that, as of the date hereof, (i) it has the power to execute, deliver and
perform its respective obligations under this Amendment, (ii) this Amendment has
been duly executed and delivered by it for good and valuable consideration, and
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles, and
(iii) neither the execution and delivery of this Amendment, nor the consummation
by it of the transactions contemplated by this Amendment, nor compliance by it
with the terms, conditions and provisions of this Amendment will conflict with
or result in a breach of any of the terms, conditions or provisions of (A) its
organizational documents, (B) any contractual obligation to which it is now a
party or the rights under which have been assigned to it or the obligations
under which have been assumed by it or to which its assets are subject or
constitute a default thereunder, or result thereunder in the creation or
imposition of any lien upon any of it’s assets, other than pursuant to this
Amendment, (C) any judgment or order, writ, injunction, decree or demand of any
court applicable to it, or (D) any


9





--------------------------------------------------------------------------------




applicable Requirement of Law, in the case of clauses (A)-(C) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect.
SECTION 5.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
SECTION 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPALS.
SECTION 7.    MRA and Transaction Documents in Full Force and Effect. Except as
expressly amended hereby, Seller acknowledges and agrees that all of the terms,
covenants and conditions of the MRA and the other Transaction Documents remain
unmodified and in full force and effect and are hereby ratified and confirmed in
all respects.
SECTION 8.    Acknowledgment of Guaranty. Buyer and Seller hereby acknowledge
and agree that the Guaranty to be executed and delivered by Guarantor on the
Amendment Effective Date shall replace in its entirety that certain Limited
Guaranty and Non-Recourse Carve-Out Guaranty, each dated as of July 18, 2012 (as
amended prior to the date hereof, the “Prior Guaranty”) made by NorthStar Real
Estate Income Trust, Inc. in favor of Buyer, and that following the Amendment
Effective Date, the Prior Guaranty shall be of no further force and effect.


[NO FURTHER TEXT ON THIS PAGE]




10





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
 
 
BUYER:
 
CITIBANK, N.A.
 




By: /s/ Richard B. Schlenger
 
Name: Richard B. Schlenger
Title: Authorized Signatory
 
 



[signatures continued on next page]









--------------------------------------------------------------------------------








SELLER:
NSREIT CB LOAN, LLC,
a Delaware limited liability company
     By: NorthStar Real Estate Income Trust Operating
Partnership, LLC, a Delaware limited
liability company, its sole equity member


     By: Credit RE Operating Company, LLC, a
Delaware limited liability company, its
sole equity member






     By: /s/ David A. Palamé         
     Name: David A. Palamé
     Title: Vice President











 

--------------------------------------------------------------------------------






Schedule I


http://ir.clncredit.com/financial-information/sec-filings




 

--------------------------------------------------------------------------------






Schedule II


ANNEX I


Names and Addresses for Communications Between Parties
Buyer:
Citibank, N.A.
388 Greenwich Street
New York, New York 10013
Attention: Richard Schlenger
Tel: (212) 816-7806
Fax: (212) 816-8307
and

Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Brian Krisberg, Esq.
Tel: (212) 839-8735
Fax: (212) 839-5599
Seller:
NSREIT CB Loan, LLC
c/o Colony NorthStar, Inc.
590 Madison Avenue, 34th Floor
New York, New York 10022
Attention: David A. Palamé
Tel:     (212) 230-3325
Fax:     (646) 837-5323

With copies to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036-8704
Attention: Daniel L. Stanco, Esq.
Tel: (212) 841-5758
Fax: (646) 728-1677





 